      Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 WILLIE REED                                   §                        PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:18cv405-HSO-JCG
                                               §
                                               §
 RIVERBOAT CORPORATION OF                      §
 MISSISSIPPI                                   §                      DEFENDANT

      MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
      DENYING IN PART DEFENDANT RIVERBOAT CORPORATION OF
         MISSISSIPPI’S MOTION [54] FOR SUMMARY JUDGMENT
       BEFORE THE COURT is Defendant Riverboat Corporation of Mississippi’s

Motion [54] for Summary Judgment. Plaintiff Willie Reed alleges he suffered from

discrimination and retaliation in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e – 2000e-17, and 42 U.S.C. § 1981 while employed at

Defendant’s Golden Nugget Hotel and Casino. After due consideration of the

record, the parties’ briefs, and relevant legal authority, the Court is of the opinion

that Defendant Riverboat Corporation of Mississippi’s Motion [54] for Summary

Judgment should be granted in part and denied in part. Plaintiff Willie Reed’s

claims for retaliation under Title VII and 42 U.S.C. § 1981 will proceed to trial. His

remaining claims will be dismissed.




                                           1
      Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 2 of 22




                                      I. BACKGROUND

A.     Factual background 1

       Plaintiff Willie Reed (“Plaintiff” or “Mr. Reed”) is an African American man

who was employed by Defendant Riverboat Corporation of Mississippi (“Defendant”)

as a groundskeeper in the Maintenance Department at the Golden Nugget Hotel

and Casino (“Golden Nugget”) in Biloxi, Mississippi, from approximately January 2,

2018, until September 19, 2018. Compl. [1] at 1.

       Mr. Reed alleges that at some point during his employment at the Golden

Nugget, he became aware that he was being assigned more labor-intensive tasks

than white employees by his supervisor, Shawn Van Lancker (“Mr. Van Lackner”),

and the Director of Facilities, Matt Newman (“Mr. Newman”). Pl. Ex. 1, Reed Dep.

[56-1] at 18-19. Specifically, he noticed that Brandon Lang (“Mr. Lang”), a white

employee, was consistently receiving less labor-intensive work assignments. Id.

Mr. Van Lancker also prohibited other employees who had finished their own work

from helping Mr. Reed complete his tasks, and he criticized Mr. Reed’s work. Id. at

19, 33-34. Mr. Reed alleges that Mr. Lang did not face similar treatment. Id. at 34.

       On June 4, 2018, Mr. Van Lancker and Mr. Newman met with Mr. Reed and

Ricky Johnson (“Mr. Johnson”), an African American non-management lead, and

informed Mr. Reed that he would be responsible for cutting grass, trimming, weed

eating, edging, and handling the trash. Id. at 17-22. It is undisputed that all of

these tasks fell within Mr. Reed’s job description. See, e.g., Def. Ex. 3, Job


1The facts are presented in the light most favorable to Mr. Reed, the nonmoving party. RSR Corp. v.
Int’l Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).

                                                2
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 3 of 22




Description [54-3]. Following this meeting Mr. Reed went to Defendant’s Human

Resources Department and filed a complaint of discriminatory treatment. Pl. Ex. 1,

Reed Dep. [56-1] at 18-19. Mr. Johnson also filed a discrimination complaint. Pl.

Ex. 3, Johnson Dep. [56-3] at 13.

      Mr. Reed alleges that the day after he filed this internal complaint, Mr. Van

Lancker and Mr. Newman increased his workload by having him and Mr. Johnson

clean an entire offsite property, despite the fact that only half of the property was

managed by Defendant. Pl. Ex. 1, Reed Dep. [56-1] at 18-19, 24-25; Pl. Ex. 3,

Johnson Dep. [56-3] at 13. However, also following Mr. Reed’s filing of the internal

complaint, Mr. Newman was removed from day-to-day interactions with the

grounds crew. Pl. Ex. 1, Reed Dep. [56-1] at 52. Mr. Reed contends that this was

not an effective resolution of the problem because Mr. Newman could still issue

directives to the crew through Mr. Van Lancker. Id.

      On July 19, 2018, Mr. Van Lancker issued Mr. Reed a disciplinary notice for

failing to properly trim boxwood plants on July 12, 2018, and for mowing over trash

on July 13, 2018. Def. Ex. 12, July 2018 Counseling [54-12] at 1. Mr. Reed claims

that there was no factual basis for this discipline as he had not yet trimmed the

plants at the time Mr. Van Lancker took the photographs that served as the basis

for the notice. Pl. Ex. 1, Reed Dep. [56-1] at 39-41. While Mr. Reed does not deny

that he mowed over the trash, he maintains that this was only because he was

unable to see the trash prior to cutting over it. Id. Although Mr. Reed planned to

clean up the trash afterwards, Mr. Newman requested that he complete another



                                           3
        Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 4 of 22




task before he was able to do so. Id. Mr. Reed contends that the picture used to

support this disciplinary notice was taken after he left to finish the new task

assigned by Mr. Newman. Id. In any event, Mr. Reed claims he picked up the trash

by the end of the day. Id.

         On August 9, 2018, Mr. Reed was disciplined by Mr. Van Lancker and Mr.

Newman for attendance infractions. Def. Ex. 13, August 2018 Counseling [54-13] at

1. Mr. Reed complained to Human Resources that the attendance policy was not

being equally enforced as between himself and Mr. Lang, Pl. Ex. 1, Reed Dep. [56-1]

at 36, and Mr. Lang was subsequently issued disciplinary notices for attendance

infractions, Def. Ex. 18, Utesch 2 Decl. [54-18] at 1-2.

         On September 19, 2018, Mr. Reed submitted his resignation to Human

Resources, explaining that he felt compelled to resign based upon the working

environment. Def. Ex. 2, Resignation Letter [54-2]. He filed a charge with the

Equal Employment Opportunity Commission (“EEOC”) the same day. Pl. Ex. B,

EEOC Compl. [1-2] at 1. Mr. Reed’s EEOC charge claimed that during his

employment he was discriminated against on the basis of his race and that he was

retaliated against for complaining about discrimination. Id. The EEOC issued

Plaintiff a Right to Sue Letter on September 25, 2018. Pl. Ex. C, Right to Sue [1-3]

at 1.




2Stephanie Utesch was Defendant’s Human Resource Director during the time of Mr. Reed’s
employment. Def. Ex. 18, Utesch Decl. [54-18] at 1.

                                              4
        Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 5 of 22




B.       Procedural history

         Plaintiff filed suit in this Court on December 21, 2018, alleging that while

employed by Defendant he suffered from race discrimination, retaliation, and a

hostile work environment in violation of 42 U.S.C. § 1981 and Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e – 2000e-17. Compl. [1] at 1; Resp. [56] at 24-

25. Mr. Reed further alleged that he was constructively discharged from his

employment by Defendant. Compl. [1] at 3.

         Defendant has filed the instant Motion [54] for Summary Judgment, to which

Plaintiff has filed a Response [56] and Defendant a Rebuttal [59]. Defendant argues

that Mr. Reed’s claims should be dismissed because he failed to exhaust his

administrative remedies as to his constructive discharge claim, he cannot state a

prima facie case of racial discrimination, and any retaliation Mr. Reed purportedly

suffered was supported by a legitimate, non-retaliatory reason. See Mem. in Supp.

[55].

                                    II. DISCUSSION

A.      Summary judgment standard

        Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).



                                             5
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 6 of 22




     To rebut a properly supported motion for summary judgment, the opposing

party must show, with “significant probative evidence,” that there exists a genuine

issue of material fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.

2000). “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). If the

evidence is merely colorable, or is not significantly probative, summary judgment is

appropriate. Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986)). In deciding whether summary judgment is appropriate, the Court

views facts and inferences in the light most favorable to the nonmoving party. RSR

Corp. v. Int’l Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).

B.    Legal standard under Title VII and 42 U.S.C. § 1981

      When evaluating claims raised under both Title VII and Section 1981, courts

“refer only to Title VII, because ‘when used as parallel causes of action, Title VII

and Section 1981 require the same proof to establish liability,’ and ‘it would be

redundant to refer to both of them.’” Harville v. City of Houston, 945 F.3d 870, 875

n.10 (5th Cir. 2019) (quoting Outley v. Luke & Assocs., Inc., 840 F.3d 212, 216 n.3

(5th Cir. 2016)).

      Mr. Reed’s claims rely upon circumstantial evidence and are therefore subject

to the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Harville, 945 F.3d at 874. Under that framework, a



                                            6
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 7 of 22




plaintiff bears the initial burden of establishing the elements of the prima facie case

of discrimination or retaliation. Id. at 874-75. Once established, the prima facie

case creates a presumption of discrimination or retaliation and the burden shifts to

the employer to articulate a legitimate, non-discriminatory or non-retaliatory

reason for its action. Id. at 875. If the employer carries this burden of production,

the burden shifts back to the plaintiff to “demonstrate that the employer’s proffered

reason is a pretext.” Id.

1.    Plaintiff’s hostile work environment claim

      “To prove a hostile work environment claim, a plaintiff must show that ‘(1)

[he] belongs to a protected group; (2) [he] was subjected to unwelcome harassment;

(3) the harassment complained of was based on race; (4) the harassment complained

of affected a term, condition, or privilege of employment; and (5) the employer knew

or should have known of the harassment in question and failed to take prompt

remedial action.’” Melvin v. Barr Roofing Co., 806 F. App’x 301, 308 (5th Cir. 2020);

see Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002).

      Defendant contends that Mr. Reed’s hostile work environment claim should

be dismissed because he did not specifically plead it in the Complaint. Rebuttal [59]

at 11. Under Federal Rule of Civil Procedure 8(a)(2), a plaintiff’s complaint must

contain “a short and plain statement of the claim showing that [he] is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff is not required to plead facts establishing

each element of a prima facie case, but his complaint must give the defendant “fair

notice of the basis for [his] claims.” Melvin, 806 F. App’x at 308 (citing Swierkiewicz



                                            7
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 8 of 22




v. Sorema N. A., 534 U.S. 506, 511-12, 514 (2002)). The United States Supreme

Court has cautioned that courts should not dismiss claims based upon an “imperfect

statement of the legal theory.” Johnson v. City of Shelby, 574 U.S. 10, 11 (2014)

(per curiam).

      To plead a hostile work environment claim, “a plaintiff need not use the

magic words ‘hostile work environment . . . .’” Portis v. First Nat. Bank of New

Albany, 34 F.3d 325, 332 n.12 (5th Cir. 1994), as amended on denial of reh’g (Nov.

10, 1994) (citing Boutros v. Canton Regional Transit Auth., 997 F.2d 198, 204 (6th

Cir. 1993) (finding claim properly raised even though the words “hostile work

environment” were not used)). However, there must be sufficient information

pleaded to place a defendant on notice that the claim is being raised. See Baig v.

McDonald, 749 F. App’x 238, 241 (5th Cir. 2018). The Fifth Circuit has held that an

allegation of continuous and frequent harassment is sufficient to put a defendant on

notice that a plaintiff is advancing a hostile work environment legal theory. Melvin,

806 F. App’x at 308.

      Although Plaintiff did not use the words “hostile work environment” in the

Complaint, he did allege harassment based upon his race that continued frequently

throughout the duration of his employment. See Compl. [1] at 2-3. Based upon the

facts alleged in the Complaint and the Fifth Circuit’s guidance in Melvin, the Court

finds that Plaintiff sufficiently pleaded a hostile work environment claim. See

Melvin, 806 F. App’x at 308.

      Turning to the merits of Mr. Reed’s hostile work environment claim, he



                                          8
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 9 of 22




argues that he has stated a prima facie case because he and other African American

employees were subjected to “more scrutiny, more discipline, and harsher working

conditions,” Resp. [56] at 24, and because white coworkers were prevented from

helping him even when they expressed a desire to do so, id. at 25. Mr. Reed further

contends that he was issued “three questionable disciplinary notices,” id., and that

any doubt regarding whether the harassment was based upon his race can be

resolved by looking to Mr. Newman’s use of the phrase “useless n——” 3 which was

overheard by another employee at an earlier time while Mr. Newman was working

at a different casino, id. Defendant counters that this claim should be dismissed

because Mr. Reed was not subject to racially offensive comments during the time he

was employed at the Golden Nugget, Rebuttal [59] at 11, a fact which Mr. Reed does

not dispute, Resp. [56] at 24-25.

       A review of the competent summary judgment record in this case reveals that

the racially offensive comment Mr. Newman is charged with making on one

occasion was overheard by another employee while he was working with Mr.

Newman at his previous employment at a different casino, the Boomtown Casino;

the comment was not made during Mr. Newman’s time at the Golden Nugget. Pl.

Ex. 11, Morgan 4 Dep. [56-11] at 10. There is no evidence that Mr. Reed overheard

this comment, that it was directed at him, or that he even knew this comment had




3There is no evidence in the record that Mr. Reed ever heard Mr. Newman use this epithet.
4Rodney D. Morgan Jr. worked under Mr. Newman’s supervision while employed at Boomtown
Casino and also at the Golden Nugget. Pl. Ex. 11, Morgan Dep. [56-11] at 4-5. Mr. Reed and Mr.
Morgan’s time at the Golden Nugget overlapped by about 4 months, although Mr. Morgan did not
work in the grounds department. Id. at 9.

                                                9
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 10 of 22




been made prior to conducting discovery in this case. The relevant inquiry in this

case is whether the working environment Mr. Reed experienced while he was

employed with Defendant’s grounds department at the Golden Nugget was hostile.

Mr. Newman’s comments while employed at a different time at a different casino,

which were not directed at or overheard by Mr. Reed, do not relate to the

environment Mr. Reed experienced at the Golden Nugget. It is undisputed that the

record is devoid of any evidence of racially offensive comments that Mr. Reed

overheard, that he knew of, or that were directed at him during his employment

with the Golden Nugget.

      Turning to the elements of the prima facie case, Mr. Reed, as an African

American male, belongs to a protected group. See 42 U.S.C. § 2000e-2(a)(1).

Second, he has alleged that he was subjected to harassment in that he was required

to complete more labor-intensive tasks and faced unequal discipline. Pl. Ex. 1, Reed

Dep. [56-1] at 18-19. Next, Mr. Reed maintains that he and other African American

employees were made to work separately from Caucasian employees and that they

were not permitted to work together. Pl. Ex. 1, Pl. Dep. [56-1] at 15, 17-18.

Construing the evidence in the light most favorable to Mr. Reed at the summary

judgment stage, a reasonable juror might conclude that this was evidence of a racial

basis for the division of work assignments.

      However, the fourth element of a hostile work environment claim requires

the Court to consider whether the harassment complained of “affected a term,

condition, or privilege of employment.” Harvill v. Westward Commc’ns, L.L.C., 433



                                          10
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 11 of 22




F.3d 428, 434 (5th Cir. 2005) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S.

57, 67 (1986)) (alteration omitted). To satisfy this element, the harassment must be

“sufficiently severe or pervasive ‘to alter the conditions of the victim’s employment

and create an abusive working environment.’” Id. A plaintiff “must subjectively

perceive the harassment as sufficiently severe or pervasive, and this subjective

perception must be objectively reasonable.” Frank v. Xerox Corp., 347 F.3d 130, 138

(5th Cir. 2003). Making this determination requires consideration of “the frequency

of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with an employee’s work performance.” Walker v. Thompson, 214 F.3d 615, 625

(5th Cir. 2000), abrogated on other grounds by Burlington N. & Santa Fe Ry. v.

White, 548 U.S. 53, 68 (2006).

      Although Mr. Reed argues that the tasks he was required to complete were

more labor intensive than those of his white coworkers, he does not assert that he

was asked to do anything that fell outside of his job description. Resp. [56] at 24-25;

Pl. Ex. 1, Pl. Dep. [56-1] at 9, 14-16. Indeed, he acknowledges that all of these tasks

were within the scope of his job duties. Pl. Ex. 1, Pl. Dep. [56-1] at 9, 14-16. Even

taking the facts and construing all inferences in Mr. Reed’s favor, the terms and

conditions of his employment were not altered by being required to perform these

assignments as there can be no factual dispute that all fell within his job

description as it was originally presented to him. Def. Ex. 3, Job Description [54-3].

      Turning to the purportedly unequal discipline Mr. Reed received, under Fifth



                                          11
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 12 of 22




Circuit precedent three instances of disciplinary write ups, even if unjustified, do

not rise to the level of the frequent, severe, or unreasonable harassment necessary

to create a hostile work environment. Kang v. Bd. of Supervisors, 75 F. App’x 974,

975-76 (5th Cir. 2003) (holding that a poor performance evaluation, an

unauthorized write up, less-than-average pay, failing to nominate the plaintiff for a

teaching award, even though he had been nominated in previous years, and

“unfairly and unjustly” criticizing him was not severe and pervasive); see Bryan v.

Chertoff, 217 F. App’x 289, 294 (5th Cir. 2007) (finding a supervisor’s use of harsh

language or yelling at a plaintiff and removing items from his workspace “cannot

support a hostile work environment claim.”); Ellis v. Principi, 246 F. App’x 867, 871-

72 (5th Cir. 2007) (determining that less favorable work assignments, disparate

treatment in leave and late policies, close monitoring of time and attendance, and

racial comments were not severe or pervasive enough to state a prima facie hostile

work environment claim).

      Because Mr. Reed has not created a genuine dispute of material fact as to

whether he experienced harassment that was severe or that affected “a term,

condition, or privilege of employment,” his hostile work environment claim cannot

withstand summary judgment.

2.    Plaintiff’s constructive discharge claim

      Mr. Reed claims that he was constructively discharged when Mr. Van

Lancker and Mr. Newman assigned him degrading work and harassed him in a way

that was calculated to encourage his resignation. Mem. in Opp’n [56] at 14.



                                          12
      Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 13 of 22




Defendant claims that Mr. Reed failed to exhaust his administrative remedies with

respect to this claim, entitling it to summary judgment. Mem. in Supp. 13-14.

       Title VII plaintiffs are required to exhaust their administrative remedies

with the EEOC within 180 days of the alleged discrimination prior to bringing a

suit in federal court. 42 U.S.C. § 2000e-5(e)(1). The Fifth Circuit has held that

Title VII’s exhaustion requirement is not jurisdictional, Davis v. Fort Bend Cty., 893

F.3d 300, 306 (5th Cir. 2018), however, the failure to exhaust administrative

remedies is an affirmative defense, id. at 307. Where a defendant raises this

defense, a plaintiff may overcome it by asserting waiver or estoppel to excuse the

failure to exhaust. Stroy v. Gibson, 896 F.3d 693, 698 (5th Cir. 2018). Where a

plaintiff fails to offer any justification for his failure to exhaust, dismissal is proper.

Id.

       Defendant argues that Mr. Reed failed to exhaust his administrative

remedies because he failed to include a constructive discharge claim in his EEOC

charge. An. [8] at 6; Mem. in Supp. [55] at 13. Plaintiff has not contended that he

exhausted his administrative remedies on this claim, nor has he offered any

justification for failing to do so. See Mem. in Opp’n [56] at 13-16.

       A review of Plaintiff’s EEOC charge plainly reveals that it did not include a

claim for constructive discharge. See Pl. Ex. 2, EEOC Compl. [1-2]. In fact,

although the charge was filed the same day his resignation letter was notarized,

Mr. Reed did not mention anywhere in his EEOC charge that he had left his

employment. See id.; Def. Ex. 2, Resignation Letter [54-2]. The record does not



                                            13
      Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 14 of 22




reveal whether Mr. Reed made any effort to later amend his EEOC charge to

include this claim. Because it is clear Plaintiff failed to exhaust his administrative

remedies with regard to his Title VII constructive discharge claim, and because he

has not argued waiver, estoppel, or any other defense, his Title VII constructive

discharge claim should be dismissed without prejudice.

       However, 42 U.S.C. § 1981 does not require administrative exhaustion prior

to bringing a claim, so the Court will evaluate Mr. Reed’s constructive discharge

claim on its merits pursuant to 42 U.S.C. § 1981. Mem. in Supp. [55] at 13-14.

Plaintiff premises his constructive discharge theory upon the hostile work

environment he allegedly faced while he was employed with Defendant. Compl. [1]

at 2-3; Mem. in Opp’n [56] at 13-16. Specifically, he asserts that being assigned

more labor-intensive tasks than his white counterparts, white employees not being

permitted to assist him in his duties, the additional and purportedly unnecessary

assignments he was given following his internal complaint, and the three

counseling notices he was issued after he made an internal complaint, would have

made a reasonable employee feel compelled to resign. See Mem. in Opp’n [56] at 13-

16.

       A plaintiff who advances a hostile-environment constructive discharge claim

“must show working conditions so intolerable that a reasonable person would have

felt compelled to resign.” Pa. State Police v. Suders, 124 S. Ct. 2342, 2354 (2004).

The following types of events can constitute relevant evidence leading a reasonable

employee to feel compelled to resign:



                                          14
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 15 of 22




      (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities;
      (4) reassignment to menial or degrading work; (5) reassignment to work
      under a younger supervisor; (6) badgering, harassment, or humiliation
      by the employer calculated to encourage the employee’s resignation; or
      (7) offers of early retirement [or continued employment on terms less
      favorable than the employee’s former status].

Lauderdale v. Tex. Dep’t of Criminal Justice, 512 F.3d 157, 167 (5th Cir. 2007)

(alteration in original) (quoting Brown v. Bunge Corp., 207 F.3d 776, 782 (5th Cir.

2000)). A plaintiff is not required to demonstrate that the employer specifically

intended to force his resignation, but he must show an even greater degree of

harassment than that required to prove a hostile work environment claim. Id.;

Tucker v. United Parcel Serv., Inc., 734 F. App’x 937, 943 (5th Cir. 2018); Gordon v.

Acosta Sales & Mktg., Inc., 622 F. App’x 426, 431 (5th Cir. 2015). This requires a

showing of both discrimination and some combination of the foregoing aggravating

factors. Brown v. Kinney Shoe Co., 237 F.3d 556, 566 (5th Cir. 2001).

      As the Court concluded earlier in Section II(B)(1), Plaintiff’s hostile work

environment claim cannot survive summary judgment. As such, his constructive

discharge claim meets a similar fate. See Lauderdale, 512 F.3d at 167. To the

extent Mr. Reed alleges that he received additional and unnecessary work

assignments, a reasonable jury could not conclude that two instances of additional

assignments in June 2018 would make working conditions so intolerable as to

compel a reasonable employee to resign three months later in September, even

when coupled with the other evidence Mr. Reed has presented. This is particularly

true where, as here, it is undisputed that these tasks fell within Mr. Reed’s job

description. Summary judgment should be granted on Mr. Reed’s constructive

                                           15
       Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 16 of 22




discharge claim pursuant to 42 U.S.C. § 1981.

3.      Plaintiff’s race discrimination claim

        Plaintiff alleges that he was discriminated against based upon his race

because he was singled out and assigned all of the grounds crew’s manual labor,

which he claims constituted a disproportionate share of the department’s work, and

because he was disciplined for infractions for which his white coworkers were not.

Compl. [1] at 2-3.

        To establish a prima facie case of disparate treatment race discrimination, a

plaintiff must establish that he: (1) was a member of a protected class; (2) was

qualified for the position that he held; (3) was subjected to an adverse employment

action; and (4) was treated less favorably than other similarity-situated employees

who were not in his protected class. Harville, 945 F.3d at 875. Defendant argues

that Mr. Reed has “not sufficiently shown that ‘he was subjected to less favorable

treatment than employees not in the protected class.’” Id. The Court has

thoroughly reviewed the summary judgment record and cannot identify any adverse

employment action to which Mr. Reed was subjected within the meaning of Title

VII.

        The Fifth Circuit has held that its “precedent recognizing only ‘ultimate

employment decisions’ as actionable adverse employment actions remains

controlling for Title VII discrimination claims.” McCoy v. City of Shreveport, 492

F.3d 551, 560 (5th Cir. 2007) (emphasis in original). A plaintiff claiming

discrimination under Title VII must show that he was subjected to an ultimate


                                           16
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 17 of 22




employment decision, such as “hiring, granting leave, discharging, promoting, or

compensating,” to establish a prima facie case of discrimination. Id. at 559.

      Mr. Reed maintains that he was assigned disproportionately more labor-

intensive tasks in comparison to non-African American grounds department

employees, specifically Mr. Lang, and that he was subjected to discipline to which

non-African American employees were not. Compl. [1] at 2; Mem. in Opp’n [56] at

17; Pl. Ex. 1, Reed Dep. [56-1] at 32. Beyond his claim for constructive discharge,

which is subject to dismissal, Mr. Reed alleges no other adverse employment action.

See Compl. [1]; Mem. in Opp’n [56].

      The Fifth Circuit has held that a disproportionate workload does not

constitute an adverse employment action for purposes of a Title VII discrimination

claim because it does not rise to the level of an ultimate employment decision. See

Hart v. Life Care Ctr. of Plano, 243 F. App’x 816, 818 (5th Cir. 2007) (per curiam)

(finding that being assigned more difficult tasks than Hispanic coworkers did not

constitute adverse employment action); Benningfield v. City of Houston, 157 F.3d

369, 376-77 (5th Cir. 1998) (holding that being assigned an unusually heavy

workload is an administrative matter and not an adverse employment action).

Similarly, where a disciplinary warning does not result in any type of reduced

wages, a termination, a layoff, or any other ultimate employment decision, it is

insufficient to constitute an adverse employment action. See Thomas v. Texas Dep’t

of Criminal Justice, 220 F.3d 389, 394 n.2 (5th Cir. 2000) (finding two instances of

formal discipline did not constitute an adverse employment action); Liddell v.



                                          17
     Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 18 of 22




Northrop Grumman Shipbuilding, Inc., 836 F. Supp. 2d 443, 457 (S.D. Miss. 2011)

(holding that unless discipline results in some kind of ultimate employment

decision, it does not constitute an adverse employment action).

      Because Fifth Circuit precedent is clear that Mr. Reed did not experience an

adverse employment action, he cannot make out a prima facie case on his race

discrimination claim.

4.    Plaintiff’s retaliation claim

      Plaintiff next asserts that he was retaliated against after he internally

reported what he believed was discrimination to Defendant’s Human Resources

Department, in that his workload was subsequently increased and he received

unwarranted reprimands. Compl. [1] at 2-3. To establish a prima facie case of

retaliation under Title VII, a plaintiff “must establish that: (1) he participated in an

activity protected by Title VII; (2) his employer took an adverse employment action

against him; and (3) a causal connection exists between the protected activity and

the adverse employment action.” Hague v. Univ. of Texas Health Sci. Ctr. at San

Antonio, 560 F. App’x 328, 333 (5th Cir. 2014) (quoting McCoy, 492 F.3d at 556-57).

      In order to establish an adverse employment action in a retaliation case, “a

plaintiff must show that a reasonable employee would have found the challenged

action materially adverse, which in this context means it well might have dissuaded

a reasonable worker from making or supporting a charge of discrimination.”

Burlington N., 548 U.S. at 68 (internal quotation omitted). This standard is less

stringent than that used in discrimination cases, and actions short of ultimate



                                           18
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 19 of 22




employment decisions can suffice to state a prima facie case. See McCoy, 492 F.3d

at 560. Defendant concedes that for purposes of summary judgment, Mr. Reed can

establish a prima facie case of retaliation. Mem. in Supp. [55] at 22.

      Once a plaintiff states a prima facie case of retaliation, the burden shifts to

the employer to articulate a legitimate, non-retaliatory reason for its actions. See

Harville, 945 F.3d at 875. Defendant contends that after Mr. Reed filed his internal

complaint, his workload continued to consist solely of his groundskeeping duties,

which it was permitted to assign him, and that his counseling notices were

legitimately issued based upon his poor work performance and his tardiness. Mem.

in Supp. [55] at 22-23. Mr. Reed acknowledges that on their face these would

constitute legitimate, non-retaliatory reasons for purposes of a retaliation claim.

See Mem. in Opp’n [56] at 26. Thus, the burden shifts back to Mr. Reed to

demonstrate that these reasons were a pretext for Defendant’s retaliatory motive.

See Harville, 945 F.3d at 875.

      An employee establishes pretext by showing that the adverse action would

not have occurred “but for” the employer’s retaliatory reason for its action. Bostock

v. Clayton Cty., 140 S. Ct. 1731, 1739 (2020); Univ. of Tex. Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 343 (2013). To avoid summary judgment, a plaintiff must show “a

conflict in substantial evidence” on the question of whether the employer would not

have taken the action “but for” the protected activity. Hague, 560 F. App’x at 333.

Standing alone, close timing between a protected activity and an adverse action is

not “substantial evidence” sufficient to establish but-for causation. Coleman v.



                                          19
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 20 of 22




Jason Pharm., 540 F. App’x 302, 306 n.1 (5th Cir. 2013) (citing McCoy, 492 F.3d at

562). Temporal proximity must be coupled with other evidence tending to reveal a

retaliatory motive. Id.

      Plaintiff asserts that a retaliatory motive led to the increase in his work

duties because the day after he made his complaint, he and Mr. Johnson were sent

off-site to clean up a property which Defendant only partially controlled. Mem. in

Opp’n [56] at 26; Pl. Ex. 1, Reed Dep. [56-1] at 18-19, 24-25. While Defendant

argues that it is inappropriate to consider only the temporal relationship between

Mr. Reed’s internal complaint and the assignment, it is noteworthy that not only

does Plaintiff allege that this additional work was assigned in temporally close

proximity to his internal complaint, but that it was also at least partially

unnecessary because the property was not entirely controlled by Defendant. See

Mem. in Opp’n [56] at 26.

      Mr. Reed also argues that there was no factual basis to support the

disciplinary notice he received on July 19, 2018, because he had not yet trimmed the

boxwoods when the pictures were taken, and his failure to pick up the trash prior to

cutting the grass was excusable under the circumstances. Pl. Ex. 1, Reed Dep. [56-

1] at 39-41. Mr. Reed claims he corrected both issues prior to leaving work that

day. Id. Defendants counter that Plaintiff cannot show pretext because there were

legitimate reasons to issue the counseling notices, and timing alone is insufficient to

establish pretext. Mem. in Supp. [55] at 23. Viewing all facts and conflicts in the

evidence in the light most favorable to Mr. Reed, as the Court must at this stage,



                                          20
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 21 of 22




there remain questions of fact for resolution by a jury regarding whether the

temporal proximity between Mr. Reed’s complaint and Defendant’s actions in

assigning Mr. Reed additional, purportedly unnecessary work and in also

disciplining him were a pretext for retaliation.

      Because Mr. Reed has shown the existence of a genuine dispute of material

fact as to whether he experienced retaliation in response to his filing an internal

complaint, summary judgment should be denied on this claim.

                                 III. CONCLUSION

      As Mr. Reed has shown the existence of a question of material fact for

resolution at trial regarding his claim for retaliation, summary judgment should be

denied as to this claim. Because Mr. Reed has not shown the existence of a question

of material fact regarding his claims for constructive discharge, discrimination, and

hostile work environment, Defendant’s Motion should be granted as to these claims

and they will be dismissed. To the extent the Court has not specifically addressed

any of the parties’ remaining arguments, it has considered them and determined

that they would not alter the result.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Riverboat Corporation of Mississippi’s Motion [54] for Summary Judgment is

GRANTED IN PART, as to Plaintiff Willie Reed’s claims under Title VII and 42

U.S.C. § 1981 for constructive discharge, discrimination, and hostile work

environment, and DENIED IN PART, as to Plaintiff Willie Reed’s claim for

retaliation.



                                          21
    Case 1:18-cv-00405-HSO-JCG Document 71 Filed 07/16/20 Page 22 of 22




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Willie

Reed’s claims for constructive discharge under 42 U.S.C. § 1981, discrimination

under Title VII and 42 U.S.C. § 1981, and hostile work environment under Title VII

and 42 U.S.C. § 1981 are DISMISSED WITH PREJUDICE. Plaintiff Willie

Reed’s claim for constructive discharge under Title VII is DISMISSED WITHOUT

PREJUDICE. Plaintiff Willie Reed’s claims for retaliation under Title VII and 42

U.S.C. § 1981 will proceed.

      SO ORDERED AND ADJUDGED, this the 16th day of July, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        22
